           Case 1:20-cv-03326-GHW Document 21 Filed 06/25/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 6/25/2020
----------------------------------------------------------------- X
                                                                  :
ALBERTO RAUL SAAVEDRA,                                            :
                                                                  :
                                                  Plaintiff,      :         1:20-cv-3326-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
PICK & PACK PRODUCE INC d/b/a Lydig Pick :
& Pack, Yoon Jai Lee,                                             :
                                                                  :
                                               Defendants. :
                                                                  X
-----------------------------------------------------------------
GREGORY H. WOODS, United States District Judge:

         The Court will extend the time for all defendants to answer or otherwise respond to the

complaint to July 8, 2020. But the Court reminds the parties to comply with the Court’s Individual

Rules. Specifically, the Court points the parties to Rule 1(F), which states, among other things, that:

“immediately following the filing of any proposed order or stipulation, parties are directed to submit

a joint letter to the Court, stating (1) the reason for the request that the Court enter the proposed

order or stipulation; (2) the position of each of the parties with respect to the proposed order or

stipulation; (3) the basis for the Court’s legal authority to enter the proposed order or stipulation;

and (4) any other information that the parties believe would provide context for the Court’s

evaluation of the request. Parties should not expect that the Court will act on a proposed stipulation

or order unless it is accompanied by such a letter.” Individual Rule 1(F). Furthermore, the Court

notes that the defendants have not yet noticed their appearance in this matter.

         Plaintiff is directed to serve this order on Defendants and to retain proof of service.

         SO ORDERED.

Dated: June 25, 2020
                                                                  __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
